DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-21-22.
Claims 1 and 14 are amended.

Allowable Subject Matter	
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-13 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a plurality of chip-on-films bonded between the display panel and the main circuit board,; wherein the display panel includes an effective displaying area and a wiring area located in a periphery around the effective displaying area; the wiring area is provided with a plurality of first binding regions; the plurality of first binding regions are distributed along the wiring area,; wherein the main circuit board is provided with a plurality of second binding regions which are corresponding to the first binding regions in a one-to-one manner; a shape of the main circuit board is the same as a shape of the wiring area; wherein a first end of each chip-on-film is bonded to one corresponding first binding region; a second end of each chip-on-film is bonded to one corresponding second binding region, and wherein the shape of the main circuit board is an annular ring and the main circuit board surrounds the effective displaying area.
Claims 14-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 14 in combination as claimed, including:
a plurality of chip-on-films bonded between the display panel and the main circuit board; wherein the display panel includes an effective displaying area and a wiring area located in a periphery around the effective displaying area; the wiring area is provided with a plurality of first binding regions; the plurality of first binding regions are distributed along the wiring area,- wherein the main circuit board is provided with a plurality of second binding regions which are corresponding to the first binding regions in a one-to-one manner; a shape of the main circuit board is the same as a shape of the wiring area; wherein a first end of each chip-on-film is bonded to one corresponding first binding region; a second end of each chip-on-film is bonded to one corresponding second binding region, and wherein the shape of the main circuit board is an annular ring; and the main circuit board surrounds the effective displaying area.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 14 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190302511-A1 US-20190215976-A1 US-20170309644-A1 US-20170168463-A1 US-20170123252-A1 US-20180047657-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848